J-A27027-21



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
 TROY PICKENS                              :
                                           :
                      Appellant            :   No. 540 EDA 2021

           Appeal from the PCRA Order Entered February 25, 2021
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0003698-2017


BEFORE:       PANELLA, P.J., LAZARUS, J., and Dubow, J.

MEMORANDUM BY LAZARUS, J.:                         FILED FEBRUARY 1, 2022

      Troy Pickens appeals from the order, entered in the Court of Common

Pleas of Montgomery County, denying, without a hearing, his petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.

After careful review, we affirm.

      The PCRA court set forth the factual and procedural history of this case

as follows:

      [Pickens], represented by Megan Schanbacher, Esquire, was
      found guilty of five [] counts of dealing in the proceeds of unlawful
      activity, [see 18 Pa.C.S.A. § 5111,] five [] counts of tampering
      with public records or information, [see 18 Pa.C.S.A. § 4911,] five
      [] counts of tampering with records or information, [see 18
      Pa.C.S.A. § 4104,] and five [] counts of securing execution of
      documents by deception, [see 18 Pa.C.S.A. § 4114,] following a
      one-day bench trial [] on September 11, 2018. [The court]
      sentenced [Pickens] on January 3, 2019 [to 49 to 98 months’
      imprisonment followed by five years’ probation].
J-A27027-21


     [Pickens], then represented by [] Michael Quinn, [Esquire,] filed
     timely post[-]sentence motions on January 11, 2019, seeking to
     modify sentence and restitution. After argument[, the court]
     entered [an order] on February 8, 2019, granting [Pickens’]
     motion to modify restitution by agreement, and denying [his]
     motion to modify sentence.

     On April 23, 2019, the Clerk of Courts of Montgomery County
     received and docketed a pro se notice of appeal. [Pickens] had
     thirty [] days from the date of th[e] court’s order denying his
     motion to modify sentence to file a timely appeal. Th[e] court’s
     order [denying Pickens’ motion to modify sentence] was entered
     on February 8, 2019, therefore, [Pickens’] final date to appeal was
     March 10, 2019.

     []By order dated March 26, 2020, the Superior Court of
     Pennsylvania quashed [Pickens’] appeal as untimely, as it was
     filed beyond the thirty-day appeal period[.]

     On April 13, 2020, [Pickens] filed, pro se, a PCRA petition [and]
     an amended PCRA petition on June 12, 2020. By order dated June
     24, 2020, the [court] appointed Scott McIntosh, Esquire, to
     represent [Pickens] as PCRA counsel, [and] allow[ed] him sixty []
     days to review the record. Upon request by counsel, the [court]
     granted an additional sixty days by order dated September 8,
     2020.

     On November 6, 2020, [Attorney] McIntosh filed [] a petition to
     withdraw as counsel and attached a detailed “no merit” letter that
     [he] sent to [Pickens], pursuant to Commonwealth v. Finley,
     550 A.2d 213 (Pa. Super. 1988), stating [Attorney] McIntosh’s
     opinion that [Pickens] was not entitled to PCRA relief. [On January
     29, 2021, the court issued notice of its intent to dismiss Pickens’
     PCRA petition pursuant to Pa.R.Crim.P. 907. Pickens replied.]
     After a review of [Pickens’] response [to the Rule 907 notice],
     th[e] court again determined that the PCRA petition lacked merit,
     and on February 25, 2021, entered a final order dismissing the
     PCRA petition.

     [Pickens] filed a timely notice of appeal with the Superior Court of
     Pennsylvania on March 8, 2021. [Pickens also] filed a concise
     statement of [errors complained of] on appeal in conjunction with
     the notice of appeal.




                                    -2-
J-A27027-21



PCRA    Court    Opinion,    4/23/21,    at    1-3   (footnotes   and     unnecessary

capitalization omitted). On April 23, 2021, the PCRA court filed an opinion in

response    to   the   issues   raised   in   Pickens’   Rule   1925(b)    statement,

recommending that we affirm the order denying PCRA relief.

       On appeal, Pickens raises the following issues for our review:

       1. Was trial counsel ineffective when [counsel] allowed the trial
          court to violate [the Pennsylvania Rules of Criminal Procedure
          by] failing to rule on a timely[-]filed pre-trial motion to
          suppress [prior to or at trial]?

       2. Was trial counsel ineffective for failing to pursue a writ of
          habeas corpus, despite [Pickens’] request to do so?

       3. Was post-trial counsel ineffective for failing to file a timely
          notice of appeal?

Appellant’s Brief, at iii.

       First, we note that Pickens’ PCRA petition is timely filed.            See 42

Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 1113. See also Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa. 2013) (PCRA’s time requirement

mandatory and jurisdictional in nature; courts may not ignore time

requirement to reach merits of PCRA petition).

       Our standard of review of the court’s denial of a PCRA petition is well-

settled:

       Our standard of review in a PCRA appeal requires us to determine
       whether the PCRA court’s findings of fact are supported by the
       record, and whether its conclusions of law are free from legal
       error. The scope of our review is limited to the findings of the
       PCRA court and the evidence of record, which we view in the light
       most favorable to the party who prevailed before that court. . . .
       The PCRA court’s factual findings and credibility determinations,
       when supported by the record, are binding upon [appellate


                                         -3-
J-A27027-21


      courts]. However, [appellate courts] review the PCRA court’s legal
      conclusions de novo.

Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa. 2020) (citations

omitted).

      A PCRA petitioner will be granted relief only when he proves, by a
      preponderance of the evidence, that his conviction or sentence
      resulted from the ineffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place. Counsel is presumed effective,
      and to rebut that presumption, the PCRA petitioner must
      demonstrate that counsel’s performance was deficient and that
      such deficiency prejudiced him.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal citations,

quotation marks, and brackets omitted).

      The burden is on the defendant to prove all three of the following
      prongs: (1) the underlying claim is of arguable merit; (2) that
      counsel had no reasonable strategic basis for his or her action or
      inaction; and (3) but for the errors and omissions of counsel, there
      is a reasonable probability that the outcome of the proceedings
      would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa. Super. 2019)

(citations omitted). “A court is not required to analyze the elements of an

ineffectiveness claim in any particular order of priority; instead, if a claim fails

under any necessary element of the ineffectiveness test, the court may

proceed to that element first.” Commonwealth v. Tharp, 101 A.3d 736,

747 (Pa. 2014). “Failure to establish any prong of the test will defeat an

ineffectiveness claim.” Commonwealth v. Keaton, 45 A.3d 1050, 1061 (Pa.

2012).




                                       -4-
J-A27027-21



      Regarding an appellant’s claim that he is entitled to a PCRA hearing on

his ineffective assistance of counsel claim, our Supreme Court has explained:

      [T]o obtain reversal of a PCRA court’s decision to dismiss a petition
      without a hearing, an appellant must show that he raised a
      genuine issue of fact which, if resolved in his favor, would have
      entitled him to relief, or that the court otherwise abused its
      discretion in denying a hearing.

Commonwealth v. D’Amato, 856 A.2d 806, 820 (Pa. 2004). To warrant an

evidentiary hearing on a defendant’s ineffective assistance of counsel claim,

the defendant must “set forth an offer to prove at an appropriate hearing

sufficient facts upon which a reviewing court can conclude that . . . counsel

may have, in fact, been ineffective.” Commonwealth v. Priovolos, 715 A.2d

420, 422 (Pa. 1998) (quoting Commonwealth v. Pettus, 424 A.2d 1332,

1335 (Pa. 1981)). “[A]n evidentiary hearing is not meant to function as a

fishing expedition for any possible evidence that may support some

speculative claim of ineffectiveness.” Commonwealth v. Roney, 79 A.3d

595, 605 (Pa. 2013) (internal citation and quotation marks omitted).

      In his first issue on appeal, Pickens claims that his trial counsel was

ineffective for failing to object to the court’s failure to rule on his pre-trial

omnibus motion to suppress, in violation of the Pennsylvania Rules of Criminal

Procedure.    Specifically, Pickens argues that the Pennsylvania Rules of

Criminal Procedure require the court to place findings of fact and conclusions

of law on the record anytime a party files a timely motion to suppress, and

mandates that the court issue an order granting or denying any pre-trial

motion prior to the commencement of trial. Additionally, Pickens argues that

                                      -5-
J-A27027-21



counsel should have pursued the suppression motion to specifically challenge

Bahirah Wilkins’ identification of him as the perpetrator of the charged crimes

and to suppress his lengthy criminal record in order to permit him to testify

without the threat of impeachment by introduction of that record into evidence

at trial. See Appellant’s Brief, at 5.

      Here, Pickens’ Rule 1925(b) statement raises the issue as follows: “Was

counsel ineffective for allowing the trial court to violate Pa.R.Crim.P[. 577 and

580] by failing to rule on a timely filed pre-trial motion to suppress prior to or

at the trial?” Appellant’s Pro Se Pa.R.A.P. 1925(b) Concise Statement, 3/3/21.

As such, we conclude that Pickens’ sub-claims regarding the suppression of

Wilkins’ identification and Pickens’ criminal record are waived because Pickens’

Rule 1925(b) statement was too vague to fairly preserve these issues for

appeal. See Commonwealth v. Proctor, 156 A.3d 261, 267 (Pa. Super.

2017), citing Pa.R.A.P. 1925(b)(4)(ii) (“[A] court-ordered concise statement

‘shall concisely identify each ruling or error that the appellant intends to

challenge with sufficient detail to identify all pertinent issues for the judge.’”).

Indeed, we have reiterated that “Rule 1925 is a crucial component of the

appellate process, which is intended to aid trial judges in identifying and

focusing upon those issues which the parties plan to raise on appeal[.] Issues




                                         -6-
J-A27027-21



that are not set forth in [the Rule 1925(b)] statement [] are deemed waived.”1

Id. (internal citations, quotation marks, and brackets omitted).

____________________________________________


1 Pickens filed an application for relief in this Court on September 21, 2021,
seeking that we “disregard/waive the requirements of the Rules [of Appellate
Procedure] in the instant case [since Pickens] was not equipped to prepare his
br[ie]f [because he is proceeding pro se] and is not [] learned in [Pennsylvania
law], but has filed his [b]rief to the best of his knowledge and ability,” Pickens
“is currently in[carcerated in] a [s]tate [c]orrectional [i]nstitution which has
seen a great deal of Covid-19 outbreak over the last 15 months,” and “[d]uring
the preparation and filing of [Pickens’ brief,] his [correctional i]nstitution was
[placed under] enhanced [q]uarantine,” and Pickens did not receive the “legal
assistance usually afforded to pro se inmates, nor [was he] allowed normal
access to the Law Library.” Appellant’s Pro Se Application for Relief, 9/21/21,
at 1-2. This Court deferred Pickens’ application for relief to the merits panel
in an order issued per curiam. See Order, 10/18/21.

Presently, we deny Pickens’ application for relief since Pickens acknowledged,
on the record, that he would be held to the same standards on appeal as any
other party, even though proceeding pro se. See N.T. Hearing on Petition in
Support of Withdrawal as Counsel, 6/6/19, at 3-5. Indeed, the trial court
specifically colloquied Pickens as follows:

       THE COURT: All right. Mr. Pickens, stand up. Do you wish to
       represent yourself or do you wish to have an attorney
       appointed to represent you?

       THE DEFENDANT: I wish to go pro se, Your Honor.

       THE COURT: You’re sure you want to represent yourself?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: You understand . . . that you have a right to an
       attorney?

       THE DEFENDANT: Yeah. Right. I wish to go pro se, Your Honor.

       THE COURT: Are you sure about that?

       THE DEFENDANT: Yes, Your Honor.
(Footnote Continued Next Page)


                                           -7-
J-A27027-21



       Insofar as Pickens’ Rule 1925(b) statement preserved the claim that his

counsel was required to ensure that the trial court, at a minimum, issued a

ruling on Pickens’ omnibus pre-trial motion, see Pa.R.Crim.P. 577(B) (“The




____________________________________________


       THE COURT: What has made you come to that decision that you
       wish to represent yourself?

       THE DEFENDANT: [T]he knowledge that I’ve obtained pertaining
       to this case, my case particularly, I just feel more comfortable and
       more confident.

       THE COURT:     You understand that there are rules of
       appellate procedure that if you do not follow—

       THE DEFENDANT: I’m very aware, Your Honor.

       THE COURT: —the case will be discharged?

       THE DEFENDANT: I’m aware, Your Honor.

       THE COURT: You understand that you will be treated just as
       if you were an attorney if you represent yourself?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: And there are skilled appellate lawyers that
       can be appointed to represent [you.]

       THE DEFENDANT: Yes. I'm aware, Your Honor.

Id. (emphasis added); see also Commonwealth v. Adams, 882 A.2d 496,
498 (Pa. Super. 2005) (“Although this Court is willing to liberally construe
materials filed by a pro se litigant, pro se status confers no special benefit
upon the appellant. To the contrary, any person choosing to represent himself
in a legal proceeding must, to a reasonable extent, assume that his lack of
expertise and legal training will be his undoing.”) (citations omitted).


                                           -8-
J-A27027-21



judge promptly shall dispose of any motion.”), we fail to discern any prejudice

suffered by Pickens.2 See Sandusky, supra; Tharp, supra.

       Here, the record reflects that counsel filed a general omnibus pre-trial

motion on June 15, 2017, but, in effect, abandoned that trial strategy when

counsel later permitted the case to proceed to trial without receiving a ruling

on the motion from the trial court. After our review, we conclude that Pickens’

claim that the court’s grant of his pre-trial motion would have resulted in his

release, and that therefore the outcome of the proceeding would have been

different, is an exaggeration of the truth. See Appellant’s Brief, at 4 (“As

[Wilkins’ unlawfully-obtained identification statement] was the sole evidence

relied on to link [Pickens] to the alleged crime of falsifying documents[,] the

success of the motion would have freed [Pickens] from an otherwise unlawful

detention and arrest.”) (emphasis added). Instantly, Pickens’ claim fails to




____________________________________________


2 Pickens’ claim that the court erred in failing to rule on the motion must be
cast in terms of counsel’s ineffectiveness, especially in cases such as this
one, where counsel effectively withdrew the motion by proceeding to trial
without first seeking a ruling. See Commonwealth v. Dougherty, 860 A.2d
31, 40 (Pa. 2004) (“Because counsel withdrew the motion, there is no record
devoted to the issue.        It is not clear from the existing record which
considerations motivated counsel to abandon the claim. In an instance such
as this, it is unrealistic and inaccurate to view the claim as a claim of trial
court error. Counsel apparently investigated the issue and then made a
judgment that the issue was not worth pursuing. Accordingly, the focus
should be upon counsel’s reasons for electing not to pursue the issue, rather
than upon some alleged ‘error’ of the trial court in declining to grant the
withdrawn motion.”).


                                           -9-
J-A27027-21



establish the necessary prejudice,3 since, contrary to Pickens’ argument,

Wilkins’ identification of him was not the sole evidence linking Pickens to


____________________________________________


3 Additionally, we would find that Pickens’ claims that ineffective assistance of
trial counsel deprived him of his rights to testify and to benefit from a hearing
pursuant to Commonwealth v. Bighum, 307 A.2d 255 (Pa. 1973), fail to
establish prejudice, see Sandusky, supra, since Pickens’ brief does not
identify which portion(s) of his criminal record would have been suppressed,
if any, or would have been the subject of a Bighum hearing. See Appellant’s
Brief, at 5-14; see also Pa.R.A.P. 2119(a). Moreover, we note that Pickens
was colloquied at trial regarding his decision not to testify as follows:

       Q. You understand that you do have the absolute right to remain
       silent and equally the absolute right to testify in your defense if
       you so choose?

       A. Yes.

       Q. And you and I have discussed your case and your options?

       A. Yes.

       Q. Based on our discussions[,] my understanding is you wish to
       waive your right to testify[,] and instead[,] invoke your right to
       remain silent?

       A. Yes.

       Q. Has anybody forced or threatened you to not testify in your
       defense today?

       A. No.

       Q. Are you the one making this decision for yourself?

       A. Yes.

       Q. Do you have any additional questions for me about your
       decision?

       A. No.
(Footnote Continued Next Page)


                                          - 10 -
J-A27027-21



the crimes. See N.T. Bench Trial, 9/11/18, at 35, 70-71 (Sergeant Nicholas

Dumas explaining that he: obtained certified copies of Pick 1 Real Estate’s

purchases at the Recorder of Deeds, ran background checks on Pick 1 Real

____________________________________________


       Q. Do you think that I have answered all of your questions
       regarding this decision?

       A. Yes.

                                       *       *    *

       THE COURT: You understand that the [c]ourt will not hold it
       against you for invoking your right to remain silent? Do you
       understand that?

       THE DEFENDANT: Yes.

       THE COURT: That is your right under the Constitution. Do you
       understand that?

       THE DEFENDANT: Yes.

       THE COURT: All right. Whose decision is it today not to testify?

       THE DEFENDANT: Mine.

       THE COURT: Yours?

       THE DEFENDANT: Yes.

       THE COURT: Is that a [“]yes[”]?

       THE DEFENDANT: Yes.

       THE COURT: I want to make sure it is clear. All right. I find his
       waiver knowing, intelligent and voluntary to not testify.

N.T. Bench Trial, 9/12/18, at 55-57. See Commonwealth v. Brown, 1147
A.3d 1158 (Pa. Super. 2011) (ultimate authority on decision to testify in his
or her own behalf rests solely with defendant); see also Commonwealth v.
Turetsky, 925 A.2d 876, 881 (Pa. Super. 2007) (defendant has duty to
answer questions posed during colloquy truthfully; defendant cannot later, for
obtaining PCRA relief, contradict statements or claim that he lied while under
oath).

                                           - 11 -
J-A27027-21



Estate’s sales, and confirmed that no one was authorized to sell those

properties sold by Pick 1 Real Estate; discovered that Pick 1 Real Estate’s

mailing address was a P.O. box rented by Pickens’ wife, Shanti Charleston;

and recognized voice from Pick 1 Real Estate’s voicemail recording to be

Pickens’); id. at 69 (Pickens signed as owner of Pick 1 Real Estate in property

transfer to Ione Drummond Williams). To the extent that Pickens relies on

our Supreme Court’s decision in Commonwealth v. McClelland, 233 A.3d

717 (Pa. 2020), for the argument that, at the preliminary hearing, the

Commonwealth’s evidence was insufficient to sustain pre-trial incarceration,

we have already found that:

      [T]he Supreme Court did not intend to extend McClelland’s
      holding to cases . . . where the complained-of defect in the
      preliminary hearing is subsequently cured[.] . . . Once an
      appellant has gone to trial and been found guilty of the crime, any
      defect in the preliminary hearing is rendered immaterial.

Commonwealth v. Rivera, 255 A.3d 497, 503-04 (Pa. Super. 2021)

(citations, brackets, and emphasis omitted).

      Since Pickens has failed to establish prejudice, see Sandusky, supra;

Spotz, supra, Pickens’ first ineffective assistance of counsel claim must fail.

See Keaton, supra; Tharp, supra.

      Next, we find that Pickens’ second and third claims on appeal are waived

for failure to include them in his PCRA petition.    See Commonwealth v.

Rigg, 84 A.3d 1080, 1084-85 (Pa. Super. 2014) (trial counsel ineffectiveness

claim waived where petitioner failed to raise it before PCRA court in pro se

petition, and derivative PCRA counsel ineffectiveness claim waived where

                                    - 12 -
J-A27027-21



petitioner failed to assert it in response to PCRA court’s Pa.R.Crim.P. 907

notice); Commonwealth v. Rykard, 55 A.3d 1177, 1192 (Pa. Super. 2012)

(petitioner must request leave in Rule 907 response to amend petition to raise

new trial counsel ineffectiveness claims not originally included in PCRA

petition); Commonwealth v. Williams, 732 A.2d 1167, 1191 (Pa. 1999)

(“The assertion of a new claim after the court has heard argument and

indicated its intent to dismiss the petition militates in favor of the decision to

deny leave to amend.”); Pa.R.Crim.P. 905.

       Here, Pickens never sought leave to amend his petition;4 thus, any

claims not included in his pro se petition are waived.       See Rigg, supra;

Rykard, supra; Williams, supra; Pa.R.Crim.P. 905.

       Consequently, we discern no abuse of discretion in the PCRA court’s

dismissal of Pickens’ petition without a hearing.          See Small, supra;

D’Amato, supra; Priovolos, supra; Roney, supra.

       Order affirmed.

       Dubow, J. Joins the Memorandum.

       Panella, P.J. Concurs in the result.


____________________________________________


4 On February 23, 2021, Pickens filed a document with the trial court titled
“MOTION TO CORRECT AMENDED PETITION RESPONSE T0 907(1) INTENT TO
DISMISS:” Pro Se Filing, 3/3/21. Pickens’ filing “requests th[e] court to take
judicial notice of the within highlighted corrections,” id. at 2, and “to bring
judicial notice to factual error(s) outlined in [Pickens’] Amended Petition In
Response To 907(1),” id. at 1 (emphasis added). Nevertheless, that filing
does not seek the necessary leave to amend the underlying pro se petition.
See Rykard, supra.

                                          - 13 -
J-A27027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/1/2022




                          - 14 -